994 A.2d 1095 (2010)
In re PRIVATE ROAD IN SPEERS BORO, II, Washington County.
Petition of Eddie McGavitt and Cheryl McGavitt.
No. 575 WAL 2009.
Supreme Court of Pennsylvania.
May 27, 2010.

ORDER
PER CURIAM.
AND NOW, this 27th day of May 2010, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
1. Whether or not a Board of View appointed pursuant to the [Act], 36 P.S. § 2731 et seq., must consider water access to determine whether or not a Private Road is necessary?
2. Whether or not under the aforesaid [Act] water access equates to land access?
3. Whether or not the Commonwealth Court exercised the proper standard and/or scope of review?